Case 9:19-cv-80521-DI\/|I\/| Document 1-1 Entered on FLSD Docket 04/16/2019 Page 1 of 2

JS 44 (Rev. 06/17) FLSD Revise`d 06/01/2017
The JS 44 civil cover sheet and the information contained herein neither replace nor su

provided by local rules of court This form, approved by the Juclicial Conference of the
of initiating the civil docket sheet.

I- (3) PLAINTIFFS Kawa Orthodontics LLP

(b) County of Residence of First Listed Plaintiff Palm BCB.Ch
(EXCEFT[N U.S. PLAHVTIFF CASES)

(C) Al`tOI‘l’l€yS (Firm Name, Addre.rs, and TeIep/wne Numbe)j

Anderson + Wanca (847) 368-1500
3701 Algonquin Road, Suite 500 Rolling Meadows, IL 60008

CIVIL COVER SHEET

plement the filing and service o_f pleadin
nited States in September 1974, is requir
(SEE lNSTRUCTIONS ON NEXTPAGE OF THIS FORM) NOTlCE: Attorneys MUST lndicate A]l Re-flled Cases Below.

s or other papers as required by law, except as
for the use of the Clerk of Court for the purpose

DEFENDANTS Laboratory Corporation of Arnerica Holdings
Laboratory Corporation of America

County of Residence of First Listed Defendant
([N U.S. PLAZNTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE TH]Z LOCATION OF
THE TRACT OF LAND lNVOLVED.

Attomeys (IfKnown)

NOTE:

(d) Check County Where Action Arose: |] MLAM!_DADE |II MoNRoF. El BRowARD d PALM BF.ACH \:l MARTIN El sr. LuciF. l:l mmAN RrvEr< El oKEEcHoBEE l:l HIGHLANDS

 

II. BASIS OF JURISDICTION (P/ace an “X" in One Box Ol1ly)

    

 
     

 
   

   

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Bavfor P[al'ntij)
(FarDiversity Cases Only)
P

and O)1e Boxfbr quena'anl)

  
 
 

 
   

 
    

            

        

    
 

 

l:| 1 U,S. Govermnent y{:| 3 Federal Question TF DEF PTF DEF
Plaintiff` (U.S. Governmem N<`)r a Parry) Citizen of This State |:| 1 |:| 1 Incorporated or Principal Place E| 4 |:l 4
of Business In 'l`llis State
|:\ 2 U.S. Govemment l'_`| 4 Diversity Citizen of Another State l:| 2 \:] 2 lncorporated and Pn`ncipal Place m 5 |:\ 5
Defendant ([ndicale Cirizenship of Parties in llcm III) of Busiuess In Another State
Citizen or Subject of a |:I 3 |:l 3 Foreig'n Nation |:] 6 |:I 6
Foreigu Country
NATURE v F SUIT (P/ace an "X” in One Box Only} `
. ’ ONTRACT ORT _ v __
I:I 110 Insurance PERSONAL INJURY I] 422 Appeal 28 USC 158 I:I 375 False Claims Act
E| 120 Mun'ne |:l 310 Airplane |:l 36_5 Personal lnjwy - omepeny 21 USC 881 |:| 423 Withdrawal |:| 376 Qui ram (31 USC
l:l 130 Miller Act I:l 315 Airplane Product Product Liability l:l 690 Other 28 USC 157 3729 (a))
\:1 140 Negotiable Instrument Liability I:l 367 Health Care/ _ I:I 400 State Reapportionment
I:] 150 Recovery of Ovexpayment I:l 320 Assault, Libel & Pharmaceurieal 'r' 7 77 I____I 410 Antitrust
& Enforcement of.ludgment Slander Personal Injury 1:1 820 Copynghts l:l 430 Banks and Banking
l:l 151 Medicare Act I:I 330 Federal Employers’ Product Liability l:l 830 Patent l I:l 450 Commerce
I:I 152 Recovery of Defaul\ed Liability I:l 368 Asbestos Personal l:] R;PB:§ ;l;;\;?gae§:;lwd I:l 460 Deportation
Student Loans m 340 Marine lnju.ry Product l:l 840.'1`radernark _ l:] 470 Racketeer Influenced and
(`,Excl. Veterans) I:l 345 Ma.rine Product Liability ` '~':3: ' OCIAL SECURITY Corrupt Organizations
I:l 153 Recovery of Overpayment Liability PERSONAL PROPERTY \:1 710 Fair Labor Standards I:] 861 HIA (1395Ef) [:l 480 Consumer Cred.it
of Veteran’s BeneELs I] 350 Motor Vehicle \:I 370 Other Fraud Ac_t l:\ 862 Black Lung (923) l:l 490 Cable/Sat TV
l:l 160 Stockholders’ Suits l:l 355 Motor Vellicle m 371 Truth in Lending I:l 720 Labor/Mgmt. Relations I:l 863 DIWC/DIWW (405(g]] m 850 Secu.rities/Cornmodities/
I:l 190 Other Contxact Product Liability I:I 380 Other Personal l:l 740 Railway Labor Act E] 864 SSID Title XVI Exchange
[] 195 Contract Product Liability m 360 Other Pcrsonal Property Damage l:l 751 Family and Medica_l I:I 865 RSI (405(g)) 890 Other Starutory Acrions
l:l 196 Franchise lnjury l:l 385 Propeny Damage Leave Act l:l 891 Agricultural Acts
m 362 Personal Injl,u‘y - Product Liability m 790 Other Labor Litigation m 893 Environmental Matters
l _ 7 b 7 ` b l __ l Med. Malpra ' ,l:l 791 Empl. Ret. lnc. y ______ l \:\ 895 Freedom oflnformation
' z REAL gnoegaTY ' security Act '1,;;1?$])1; n’ifAX sU'I_T , Ac¢
I:l 210 Land Condemnation I:I Corp s: l:l 870 T xes (U.S. Plaintiff [:I 896 Arbitration
\:I 220 Foreclosure m 441 Voting l:l 463 Alien'Detainee or Defendant) I:I 899 Administrative Procedure
m 230 Rent Lease & E_jectment l:l 442 Emplpyment I:l §;gte:€:u°ns m Vacate |:] ls]SlC ,HOS()_T]NC\ Pany 26 Act/Review or Appeal of
l:l 240 Torts to Land l:l K::§$;g§{ions Other: 7 7 ` W Agency Deeision d
l:\ 245 ron Pmducr Liability |:| 445 Amer. w/Disabiliries ~ [| 530 omni ` IMM_"` _RAiv 0 7 , l:l §§Qm§§”$"t““°“al“y °f S"‘“e
I:I 290 A.ll Other Real Property Employmen£ I:I 535 Death Penalty m 462 Namralizatxun App rca ron
l:l 446 Amer. waisabilities - l:] 540 Mandamus & Other I:I 465 Other Imnu'gration
Other I:l 550 Civil Rights Actions
I:l 448 Education I:I 555 Prison Condition
560 Civil Detainee ~
l:l Conditions of
Confineinent
V. ORIGIN (Place an “X" in One Box 011Iy) m
' ‘ R R _ ‘ Transferred from 6 Multidistrict . _ _
m 1 grr;§;x:llmg m 2 fr;:§osvt;(ze m 3 (S:§1 1513 m 4 (,Rremstated m 5 another district Litigation l:\ 7 APPe.al to m 8 1\/111`1t1d'1s\'nct|:|9 Remanded from
Court below) Reupened (-‘p‘-’C"fy) T\'allsfer Dlstnct J“dge Lm .t‘°’l Al"l)enate C°“IT
ii'om Magistrate __ lfect
7 ]udgment Fll¢
VI_ RELATED/ (See instructions): a) Re-filed Case E\YES El NO b) Related Cases ElYES r_'| NO
RE-FILED CASE(S) JUDGE: DOCKET NUN[BER:

 

Cite the U,S. Civi_l Statute under Which you are filing and Write a Brief Statement of (_jause (Do mrt cite jurisdictional saltutes unless diversi;v):
V[[_ CAUSE OF ACT[()N 47 U.S.C. Sectlon 227 Violation of the Telephone Consumer Protection Act/Junk Fax Prevention Act of 2005

LENGTH OF TRIAL via

Vlll. REQUESTED IN CHECK 113 THIS IS A CLASS ACTION

days estimated (for both sides to try entire case)

 

 

 

COMPLAINT_ `U UNDER F R C P 23 DEMAND $ CH]ECK YES only if demanded in complaint
JURY DEMAND= 1:1 Yes d No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY WLEDGE
DATE _ SlGNATURE TTORNEY
April 16, 2019
FOR OFFICE USE ONLY
RECEIPT # AMOUNT IFP JUDGE MAG mDGE

 

Case 9:19-cv-80521-DI\/|I\/| Document 1-1 Entered on FLSD Docket 04/16/2019 Page 2 of 2

Js 44 (Rev. 06/17) FLSD Revised 06/01/2017
INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL 'COVER SHEET FORM JS 44

Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I. (a) Plaintiffs-Defendants. Enter names (last, first, middle'initial) of plaintiff and-defendant If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the
official, giving both name and title.

(b) County ofResidence. F or each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. ln U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment,
noting in this section “(see attachment)”.

II. Jurisdiction. The basis of jurisdiction is set forth under Rule S(a), F.R.C.P., which requires that jurisdictions be shown in pleadings Place an “X” in
one of the boxes. lf there is more than one basis ofjurisdiction, precedence is given in the order shown below.
United States plaintiff (1) lurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Pederal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. ln cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and
box 1 or 2 should be marked. Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, Where parties are citizens of different states. When Box 4
is checked, the citizenship of the different parties must be checked. (See Section lII below; federal question actions take precedence over diversity cases.)

III. Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

IV. Nature of Suit. Nature of Suit. Place an "X" in the appropriate box. lf there are multiple nature of suit codes associated with the case, pick the nature
of suit code that is most applicable Click here for: Nature of Suit Code Descriptions. -

V. Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district coLuts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the
petition for removal is granted, check this box.

Reflled (3) Attach copy of Order for Dismissal of Previous case. Also complete Vl.
Reinstated or Reop'ened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.

Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfersl

Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.

Appeal to District ludge from Magistrate ludgment. (7) Check this box for an appeal from a magistrate_judge’s decision
Remanded from Appellate Court. (8) Check this box if remanded from Appellate Court.
VI. Related/Ref'lled Cases. This section of the JS 44 is used to reference related pending cases or re-filed cases. lnsert the docket numbers and the

corresponding judges name for such cases.

VII. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Exarnple: U.S. Civil Statute: 47 USC 553
Brief Description: Unauthorized reception of cable service

VIII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Dernand. ln this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction

Jury Dernand. Checl< the appropriate box to indicate whether or not a jury is being demanded

Date and Attorney Signature. Date and sign the civil cover sheet.

 

